DETAILED ACTION
Election/Restriction
A) CXCR4 Antagonist:
Claim(s) 1-3, 7-9, 11-14, 17, 18, 22-24, 31-34, and 37 is/are generic to the following disclosed patentably distinct species of CXCR4 antagonist:
A1) plerixafor (AMD3100);
A2) fucoidan;
A3) BL-8040 (BKT140);
A4) WZ 811; or
A5) another specific CXCR4 antagonist. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
• the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
• the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
• the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic sources, or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


B) STAT3 Activator:
Claim(s) 1-3, 7-9, 11-14, 17, 18, 22-24, 31-34, and 37 is/are generic to the following disclosed patentably distinct species of STAT3 activator:
B1) colivelin;
B2) neuroprotective peptide;
B3) ruxolitinib phosphate;
B4) a specific JAK1/JAK2 inhibitor; 
B5) IL-6; or
B6) another specific STAT3 activator. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
• the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
• the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
• the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic sources, or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

C) Agent That Increases Nitric Oxide Content:
Claim(s) 1-3, 7-9, 11-14, 17, 18, 22-24, 31-34, and 37 is/are generic to the following disclosed patentably distinct species of agents that increase nitric oxide content:
C1) (+/-)-S-Nitroso-N-acetylpenicillamine;
C2) 10Molsidomine;
C3) 3-Morpholinosydnonimine;
C4) Hydroxyguanidine sulfate; 
C5) Tetrahydrobiopterin (THB) dihydrochloride;
C6) S-Nitrosoglutathione (GSNO);
C7) Streptozotocin (U-9889);
C8) Nicorandil; 
C9) Dephostatin;
C10) DETA NONOate;
C11) NOC-12;
C12) NOC-18;
C13) NOC-5;
C14) NOC-7;

C16) PAPA NONOate;
C17) Sulfo-NONOate disodium salt;
C18) Angeliprimes salt;
C19) Diethylamine NONOate;
C20) NOR-1;
C21) NOR-2;
C22) NOR-3;
C23) NOR-4;
C24) Spermine NONOate;
C25) beta-Gal15 NONOate;
C26) BNN3;
C27) GEA 3162;
C28) GEA 5024;
C29) Sodium nitroprusside dihydrate;
C30) 10-Nitrooleate;
C31) BEC;
C32) NO-Indomethacin;
C33) Pilotyprimes Acid;
C34) SE 175;
C35) V-PYRRO/NO;
C36) Vinyl-L-NIO Hydrochloride;
C37) AMI-1;
C38) sodium salt;
C39) DAF-FM DA (cell permeable);

C41) N-Acetyl- D,L-penicillamine disulfide;
C42) SIN-1A/gammaCD Complex;
C43) 4-Phenyl-3- furoxancarbonitrile;
C44) JS-K;
C45) Lansoprazole Sulfone N-Oxide;
C46) NO-Aspirin 1;
C47) Glyco-SNAP-2;
C48) 20N,N-Dicarboxymethyl-N,N-dinitroso-p-phenylenediamine (Disodium Salt);
C49) (2S)-(+)- Amino-6-iodoacetamidohexanoic acid;
C50) 4AF DA;
C51) BEC ammonium salt;
C52) DAF-2 DA (cell permeable);
C53) DAN-1 EE hydrochloride;
C54) DD1;
C55) DD2;
C56) Diethylamine NONOate/AM;
C57) Fructose-SNAP-1;
C58) Glyco-SNAP-1;
C59) Guanylyl Cyclase;
C60) Hydroxyguanidine hemisulfate;
C61) N- Cyclopropyl-N'-hydroxyguanidine hydrochloride;
C62) NOR-5;
C63) PROLI NONOate;
C64) S-25 Nitrosocaptopril;

C66) 4-chloro-4- phenyl-1,3,2-Oxathiozolylium-5-olate;
C67) 4-phenyl-1,3,2-Oxathiazolylium-5-olate;
C68) 4- trifluoro-4-phenyl-1,3,2-Oxathiazolylium-5-olate;
C69) Tricarbonyldichlororuthenium(II) dimer;
C70) DL-alpha-Difluoromethylornithine hydrochloride;
C71) Geranylgeranylacetone;
C72) N- Nitrosodiethylamine;
C73) L-NMMA (citrate);
C74) 3-(Methylnitrosamino)propionitrile;
C75) SIN-130 chloride;
C76) L-Arginine;
C77) SNAP;
C78) sildenafil; or
C79) another specific agent that increasesd nitric oxide content.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
• the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
• the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
• the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic sources, or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
04 March 2022